OPINION
By STEVENS, J.
It seems to this court that the case of the D., T. & I. Rd. Co. v Rohrs, 114 Oh St 493, is entirely dispositive of the situation here presented, and that reasonable minds could reasonably reach but one conclusion from the evidence, to-wit, that “there is no doubt that had she looked she must have seen the clanger, that was immediately at hand, in time to have avoided the injury.-’
It follows that we are of the opinion the trial court was correct in directing a ver*399diet for defendant; and the judgment of that court will accordingly be affirmed.
Judgment affirmed.
FUNK, PJ, and WASHBURN, J, concur in judgment.